DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 5/12/2022.  Claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a device comprising contactless circuitry to receive data about a plurality of events corresponding to an asset, a non-volatile memory coupled to the contactless circuitry, the contactless circuitry to receive a first transaction corresponding to a first event from a decentralized entity, generate a representation of the first transaction, the representation of the first transaction including a device identifier of the contactless circuitry and the first transaction received from the decentralized entity, verify the representation of the first transaction with the decentralized entity, and store the verified representation of the first transaction on the non-volatile memory in a local block that is part of a sequence of local blocks stored on the non-volatile memory, wherein the stored verified representation of the first transaction includes information about the first event, and the local blocks of the sequence of local blocks comprise information of respective events of the plurality of events, and are ordered as the information of the respective events of the plurality of events are stored in corresponding blocks on the decentralized entity, when taken in combination with any remaining claim limitation as recited in independent claim 1.
Independent claims 12 & 17 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1 and are therefore allowable for at least the same reasons.
Dependent claims 2-11, 13-16, & 18-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876